Title: To James Madison from Augustus B. Woodward, 14 March 1806 (Abstract)
From: Woodward, Augustus B.
To: Madison, James


                    § From Augustus B. Woodward. 14 March 1806, Washington. “By an act of Congress of May the eighth one thousand seven hundred ninety two, laws of the United States volume two, page one hundred twenty five, the Secretary of State is to have printed certain laws, and to distribute ten sets of other laws.
                    “By the act of january the eleventh, one thousand eight hundred five, laws of the United States volume seven, page two hundred forty one, a government is established in all respects similar to that to which the first law related.
                    “1. Does the provision of the first law give authority to the Secretary of State, and render it his duty, to cause the laws of the Territory of Michigan to be printed, and to distribute to that Territory ten sets of the laws of the United States?
                    “2. The second section of the law first referred to has been construed by the Territorial Government to extend to Michigan, and hence a repealin⟨g⟩ law appears in their code as a law made, and not as a law adopted; and after any part of an act has been repealed, the same law, under this power, proceeds to render the remainder of the act consistent with itself.
                    
                    “3. Does the fifth section of the same law render it the duty of the Secretary of Stat⟨e⟩ to supply the seals of the Territory of Michig⟨an?⟩
                    “4. The Territorial Government has construed the third section of the same law to apply to this Territory, and the Supreme Court of the Territory has construed the fourth section to be applicable under the third section of the second law referred to as without it a judge, as an officer, would not have the same powers in the one Territory, as in the other.
                    “The intermediate statute will be foun⟨d⟩ in the laws of the United States, volume five, page one hundred thirty nine.”
                